[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 230 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 231 
The only question presented to us in this case, relates to the right of the plaintiff to recover under the offer of a reward made by the defendants. They offer a reward of $5000, for the apprehension of Henry Saunders, Jr., and the recovery of the money, or a proportionate amount for any part thereof. It is contended on the part of the plaintiff, that the last clause of the offer "a proportionate amount for any part thereof," may be disconnected from the clauses which precede it so as to entitle the party who recovered a portion of the money to a proportionate part of the reward, even though the apprehension of Saunders was not accomplished. If this be so, then the necessary construction of the preceding part of the offer is that if Saunders be apprehended, and the whole of the money be recovered, $5000 is to be paid, but if the whole money should be recovered without the apprehension of Saunders, no part of the reward would be earned while for the recovery of only part of the money, a proportionate part of the reward would be due. I think this absurd result shows that the construction contended for can not be correct. The natural and obvious construction of the offer is, that that the apprehension of the offender coupled either with a complete or partial recovery of the money, *Page 233 
entitles the party to the whole or a part of the reward according to the amount of the money recovered. But neither the apprehension of the offender alone, nor the recovery of the money or any part of it alone, comes within the terms of the offer.
This offer is a little more definite than that in Thatcher v.England, (3 C.B. 254.) To come within its terms, the party or parties plaintiff must be able to aver a compliance with them: that he or they did apprehend or procure or cause the apprehension of Saunders, and recover or procure or cause the recovery of the money or some part of it. This plaintiff was not able to bring himself within these terms, and was therefore rightly nonsuited. What the result might be with other parties united as plaintiffs, each having performed some part of the conditions, and all together having performed all the conditions of the offer, it will be time enough to consider when such a case is presented. The judgment must be affirmed with costs.